DETAILED ACTION

Response to Amendment
	Claims 1, 22, 24, and 26-42 are currently pending.  Claims 2-21, 23, and 25 are cancelled.  New claims 40-42 have been added.  The previous objection to claim 31 is withdrawn.  The previously stated 112, 2nd paragraph rejection of claims 36-39 is withdrawn.  The amended claims do overcome the previously stated 102 rejection based on Eidler et al.  However, the amended claims 1 and 38 do not overcome the previously stated 102 and 103 rejections based on Meadows et al.  Therefore, upon further consideration, claims 1, 22, 24, and 26-42 are rejected under the following new and previously stated 102 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/20 was filed after the mailing date of the Non-Final Rejection on 8/18/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.     


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 22, 24, 26, 33, 35-38, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meadows et al (US 5326656).
Regarding claims 1, 24, 26, 38, and 41, Meadows et al discloses a bipolar battery (battery assembly) comprising: 
a stack of a plurality of electrode plates comprising:
one or more bipolar electrodes (bipolar plates) comprising a septum plate “2” (substrate) having an active material “24” (anode / cathode) is on one surface and an active material “26” (cathode / anode) is on an opposing surface;
a first monopolar electrode (first monopolar plate) having an end wall “44” (first substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (cathode) on one surface of the end wall and located at an end of the stack; and
a second monopolar electrode (second monopolar plate) having an end wall “44 (second substrate) with a [plate “2” + pasted side “26” + unpasted side “27”] (anode) on one surface of the end wall and located at an opposing end of the stack;
b)   a liquid electrolyte located between each pair of the active materials (electrodes), wherein the liquid electrolyte functions with an anode and cathode pair to form one or more electrochemical cells;
one or more separators “58” located between the anode and the cathode of the one or more electrochemical cells; and wherein the first substrate and the second substrate each include a plurality of ribs “48” (internal reinforcement structure) integrated into the first substrate and the second substrate; 

wherein the plurality of ribs of the first end wall is molded into the first end wall and the plurality of ribs of the second end wall is molded into the second end wall, wherein the plurality of ribs of both the first end wall and the second end wall includes a plurality of rib structures which form an intersecting pattern, wherein the plurality of ribs project away from the first end wall and the second end wall away from the one or more bipolar plates; 
wherein the first end wall and the second end wall are opposing end plates of the bipolar battery and the bipolar battery is free of end plates which are not the electrode plates; and
wherein the plurality of ribs stiffen the end walls and prevent bulging thereof which inherently reinforce the plurality of electrodes during both a charge cycle and a discharge cycle, wherein the charge cycle includes vacuum-filling the battery with the liquid electrolyte (col. 3, lines 30-32, col. 4, lines 20-41, 56-64 and Figs. 6 and 14). 
Regarding claims 22 and 40, Meadows et al also discloses end walls (first substrate and second substrate) that are formed of thermoplastic or thermoset plastic (col. 4, lines 57-58).
	Regarding claims 33, 35, and 42, Meadows et al also discloses first monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within the periphery to one of the bipolar electrodes which is adjacent to the first monopolar electrode; and wherein the second monopolar electrode (“44”, “6”, “2”, “26”, “27”, and “30”) that is attached about a periphery and an inner surface within 
	Regarding claims 36 and 37, since the Meadows end walls are stiffened to prevent bulging, the Office takes the position that the Meadows first end wall and second end wall are inherently capable of reinforcing the bipolar electrodes (bipolar plates / electrode plates) during an evacuation of about 5 psi to about 30 psi prior to filling with the liquid electrolyte such that the liquid electrolyte is able to be drawn into the one of more electrochemical cells.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al (US 5326656) in view of Eidler et al (US 5308718).  The Meadows reference is applied to claim 1 for reasons stated above.
	However, Meadows et al does not expressly teach a battery assembly that includes one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more separators 
	Eidler et al also discloses one or more openings “20", “35”, “40", “45" in each of the one or more bipolar plates “1147 the first end plate (first monopolar plate), the second end plate (second monopolar plate), and the separators that are aligned with each other in a transverse direction to form one or more channels; wherein the one or more openings include duct “45” (inserts) molded therein which are aligned to form a channel which is integrated and passes through the liquid electrolyte, and wherein the duct (inserts) in the separators inherently have vent holes which communicate between the channels and the electrochemical cells; wherein one or more of the plurality of ribs intersect with the one or more opening (col. 3, lines 42-49 and Fig. 1); wherein the one or more ducts “40” & “45” (posts) that are located in one or more of the channels and extend from the first end plate to the second end plate; wherein the one or more ducts have on each end an overlapping portion (not labeled) which engages the outside surfaces of the first monopolar plate “152” and the second monopolar plate “152”, wherein the overlapping portion inherently applies pressure onto the outside surfaces (Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows bipolar battery to .

34 is rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al (US 5326656) in view of Willson et al (US 2006/0003223).  The Meadows reference is applied to claim 33 for reasons stated above.
	However, Meadows et al does not expressly teach an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate.
	Willson et al teaches the concept of bonding components of a bipolar electrochemical cell with heat stakes ([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Meadows bipolar battery to include an inner surface within the periphery of the first monopolar plate that is heat-staked to one of the bipolar plates adjacent to the first monopolar plate; and wherein the inner surface within the periphery of the second monopolar plate that is heat-staked to one of the bipolar plates adjacent to the second monopolar plate in order to securely bond the plates together, thereby improving the seal between the plates. 

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive. 
The Applicant argues that “The Office Action fails to show where Meadows teaches one-piece monopolar plates which are reinforced with integrated and intersecting rib structures, and those same monopolar plates are also the end plates of the battery assembly.  First, the Office Action presents evidence that Meadows teaches that the ribs 48 are part of end walls separate from the electrode plates, including monopolar plates. Second, even if referring to the electrode plates, the Office Action presents evidence that Meadows teaches the lattices of the end plates are made from a separate material and thus not integral with the battery plates (lead cannot be integral with plastic), and the grid is used to form pockets for receiving active material and not for reinforcement.  The Office Action has provided insufficient evidence that Meadows discloses these features and thus has failed to establish that Meadows teaches each and every feature of Claim 1”.
In response, the Office disagrees with the Applicant’s interpretation of the Meadows reference.  As stated in 103 rejection above, Meadows et al discloses in Figure 14, end walls “44” corresponding to a first monopolar plate (first substrate) and a second monopolar plate (second substrate), wherein the end walls are reinforced and integrated with intersecting ribs “48” (shown in Fig. 12).  As shown in Figures 12 and 13, these end walls “44” are also the end plates of the battery assembly.  The Office further points out that structures taught by Meadows corresponding to “a cathode” or “an anode” are shown in Figures 6 and 14.  Specifically, as shown in Fig. 6, the cathode or the anode corresponds to plate “2” + unpasted face “27” + pasted side “26”.  So, the lattice “8” that the Applicant is referring to corresponds to the cathode or the anode, not the first monopolar plate or the second monopolar plate.  Therefore, the Office maintains the contention that Meadows et al does teach each and every feature of claim 
The Applicant further argues that “the Office Action presents incorrect fact-finding and insufficient evidence that Meadows teaches:  the first monopolar plate is attached about a periphery and an inner surface within the periphery to an adjacent bipolar plate; and the second monopolar plate is attached about a periphery and an inner surface within the periphery to an adjacent bipolar plate.  The Office Action presents incorrect fact-finding and insufficient evidence that Meadows teaches the first and second monopolar plates are interlocked with one or more raised edges of the one or more bipolar plates.”.
In response, the Office takes the position that the components [“44”, “6”, “2”, “26”, “27”, and “30”] taught by Meadows can be construed as forming a first monopolar plate or a second monopolar plate.  Therefore, the Office maintains the contention that Meadows does teach a first monopolar plate [“44”, “6”, “2”, “26”, “27”, and “30”] that is attached about a periphery and an inner surface within the periphery to an adjacent bipolar plate [“6”, “2”, “24”, “26”]; and the second monopolar plate [“44”, “6”, “2”, “26”, “27”, and “30”] is attached about a periphery and an inner surface within the periphery to an adjacent bipolar plate [“6”, “2”, “24”, “26”] as shown in Figure 14.   In addition, the spacer “30” of the first monopolar plate and the frame “6” of the bipolar plate are interlocked with the raised edge of the bipolar plate.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/T. C./
Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729